DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3, and 10, as well as claims 4-9 based on their dependency to claim 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Regarding claims 1-3 and 10, the term “gradual” is a relative term which renders the claim indefinite. The term “gradual” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term gradual is defined as “moving, changing, or developing by fine or often imperceptible degrees” (https://www.merriam-webster.com/dictionary/gradual).  As the claim is presented, the degree in which a “gradual decrease” or “gradual increase” occurs is unknown to the examiner, and therefore renders the claim language indefinite.  Therefore, the claims will be interpreted as any amount of increase or decrease when the term gradual is used.  Proper correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly U.S. 2012/0310264 (herein referred to as “Messerly”) and in view of Harper U.S. 2011/0144635 (herein referred to as “Harper”) and Bowers U.S. 2014/0324041 (herein referred to as “Bowers”).
7.	Regarding Claims 1 and 6, Messerly teaches an energy control device (Fig. 1, ref num 30) for use in combination with an ultrasonic treatment instrument (Fig. 1, ref num 100), the ultrasonic treatment instrument including an ultrasonic transducer configured to generate ultrasonic vibration by being supplied with electric energy (Figs. 1 and 9, ref nums 50), and an end effector configured to perform a treatment by using the ultrasonic vibration generated by the ultrasonic transducer (Fig. 1, ref num 81), the energy control device comprising:
	a. an energy output source configured to output the electric energy to the ultrasonic transducer (fig. 9, ref num 32); and
	b. a processor (fig. 9, ref num 400) configured to:
		b.1 detect an electric characteristic value in relation to the electric energy which is output to the ultrasonic transducer (para 0106 “the impedance Z of the transducer 50 may be calculated by the processor 400”).
	Messerly in the embodiment presented above fails to teach a processor configured to:
		b.2 detect, based on a detection result of the electric characteristic value, a gradual decrease start time at which the electric characteristic value gradually increases;
		b.3 calculate, with the electric characteristic value at the gradual decrease start time being set as a peak value, an integrated value of a difference value from the gradual decrease start time, the difference value being obtained by subtracting the electric characteristic value from the peak value; and
		b.4 execute, based on a fact that the integrated value become greater than a predetermined threshold after the gradual decrease start time, at least one of causing the energy output source to stop or reduce the output of the electric energy to the ultrasonic transducer, and notifying that the integrated value become greater than the predetermined threshold.
	However, in another embodiment of Messerly, it is taught the processor can be configured to detect a tissue impedance (para 0110, “the processor 400 receives the digitized output 433 of the ADC 432 and determines the tissue impedance”) by having the generator (ref num 500) apply a subtherapeutic RF signal to the tissue via the ultrasonic blade (para 0109) wherein the RF signal is sent to the blade via the transducer (Fig. 11, ref num 506 sends RF signal to transducer ref num 50, which supplies the signal to blade ref num 79).  Messerly further teaches that the features, structures, and/or characteristics of the various embodiments may be combined in whole, or in part, without limitation (para 0293).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Messerly with the second embodiment of Messerly in order to have the processor be configured to detect the tissue impedance using an RF signal sent via the blade, in order to provide the user with information regarding the tissue state and parameters at the target site.
	Harper teaches detecting, based on a detection result of the electric characteristic value, a gradual decrease start time at which the electric characteristic value gradually increases (Fig. 4, para 0045, the offset impedance value may be calculated utilizing the impedance at either a positive or a negative slope change of impedance; the impedance value is being measured over time, such as when the impedance value starts a gradual decrease after the impedance value gradually increases which causes the decrease start time to be measured to calculate the slope at that time). By detecting the offset impedance value, it would denote the completion of the treatment, therefore minimizing risk of the procedure ending before the tissue is completely treated (para 0044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Messerly and included the detection as taught by Harper in order to aid with accurate application of the treatment to the tissue.
	The combination of Messerly and Harper fails to teach calculating, with the electrical characteristic value at the gradual decrease start time set as a peak value, an integrated value of a difference value from the gradual decrease start time, the difference value being obtained by subtracting the electric characteristic value from the peak value; and 
	execute, based on a fact that the integrated value become greater than a predetermined threshold after the gradual decrease start time, at least one of causing the energy output source to stop or reduce the output of the electric energy to the ultrasonic transducer, and notifying that the integrated value become greater than the predetermined threshold.
	Bowers teaches an electrosurgical system containing an energy control device with a processor (Fig. 3, ref num 300 and 500) in which an integrated value of a difference value is calculated by the difference value being obtained by subtracting the electric characteristic value from the peak value (para 0043-0044, Figs. 10 and 11; the maximum impedance, i.e. the electric characteristic value at its peak value, is set in Fig. 10.  Then in Fig. 11, the maximum impedance and the measured impedance, i.e. Z.sub.M(t) are subtracted from one another to determine e(t), ref num 1155.  This value is then pushed through an adjusting integrator, integrating the value).  Then, the system executes based on the integrated value being greater than a predetermined threshold (ref nums 1160, 1175, and 1180 are the comparison functions) at least one of causing the energy output source to stop or reduce the output of electric energy (ref num 1200, the system is deactivated, therefore the energy ceases being delivered).  By calculating and comparing these values to predetermined thresholds, it can be determined whether the treatment to the tissue has been completed or if there needs to be further adjustment in order to complete the treatment (para 0043-0044), as well as minimize the time in which the treatment is delivered (para 0002-0004).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Messerly-Harper and included the calculation and execution functions in order to further determined whether the treatment to the tissue has been completed or if further adjustment is required.
	Bowers fails to teach a notification that the integrated value become greater than the predetermined threshold.  However, Messerly already teaches of an output indicator (Messerly, ref num 412, para 0095) which is provided in order to indicate the status within the procedure, such as whether a value has exceeded a predetermined threshold (para 0095).  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have combined Bowers calculation and executions with the system of Messerly, including the output indicator of Messerly, in order to properly notify the user of the status of such treatment.
8.	Regarding method claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 10 would naturally result in the step of method claim 1 being satisfied.
	
9.	Regarding Claim 5, Messerly teaches the processor is configured to detect, as the electric characteristic value, at least one of an impedance of the ultrasonic transducer, an output voltage from the energy output source to the ultrasonic transducer, and an output electric power from the energy output source to the ultrasonic transducer (para 0110 “The processor 400 receives the digitized output 433 of the ADC and determined the tissue impedance”).

10.	Regarding Claim 7, Messerly teaches the end effector includes a first grasping piece to which the ultrasonic vibration is transmitted (Fig. 1 ,ref num 79), and a second grasping piece which is openable and closable relative to the first grasping piece (Fig. 1, ref num 60), and the second grasping piece includes a pad member (Fig. 13, ref num 58) configured to be abuttable on the first grasping piece in a state in which the first grasping piece and the second grasping piece are closed (para 0085 “The clamp pad is positionable to be substantially parallel relationship to, and in contact with, blade 79”).

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Messerly, Harper, and Bowers, and in view of Zarins U.S. 2008/0255642 (herein referred to as “Zarins”).
12.	Regarding Claim 4, Messerly fails to teach the processor is configured to judge whether the integrated value of the difference value is greater than the predetermined threshold after a predetermined threshold has passed since the gradual decrease start time, and configured to execute, when the controller judged that the integrated value is greater than the predetermined threshold, at least one of causing the energy output source to stop or reduce the output of the electric energy, and notifying that the integrated value become greater than the predetermined threshold.
	However, Zarins teaches the processor is configured to judge whether the integrated value is greater than the predetermined threshold after a predetermined threshold has passed since the gradual decrease time (para 0139, the operating parameters can be monitored continuously or periodically, therefore it can be determined whether the operating parameters change dependent on the predetermined thresholds), and the processor is configured to execute, when the controller judged that the integrated value is greater than the predetermined threshold, at least one of causing the energy output source to stop or reduce the output electric energy (para 0171), as well as notifying the time rate of change become greater than the predetermined threshold (para 0061 “The processor 114 can cause the system to sound an alarm if the received parameters exceed preset thresholds”).  The operating parameters are monitored in order to ensure the safety of the treatment throughout the duration of the treatment (para 0141).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Messerly in order to properly monitor the desired characteristics for the safety proceedings of the treatment.

13.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Messerly, Harper, and Bowers, and in view of Wiener U.S. 2002/0161385 (herein referred to as “Wiener”).
14.	Regarding Claims 8 and 9, Messerly as modified fails to teach the ultrasonic treatment instrument includes a storage medium in which the predetermined threshold and identification information  is stored, and the processor is configured to read the predetermined threshold from the storage medium by the ultrasonic treatment instrument being connected to the energy control device; and configured to control the predetermined threshold, based on the read identification information.
	Wiener teaches an ultrasonic instrument (Fig. 4B, ref num 300) including a storage medium in which threshold data and identification information is stored (Fig. 4B, ref nums 301, 302, 303, para 0075 “parameters including temperature range and change data, and operating frequency thresholds can be stored in memory”) and a processor (para 0014 “the generator has a digital signal processor for controlling the handpiece”) configured to read the threshold data and identification information from the storage medium by the ultrasonic treatment instrument being connected to the energy control device (para 0064 “the contacts 304 and 305 permit generator communications through the handpiece to the memory in the shears”) and configured to control an energy output level, based on the read identification information (Claim 10, para 0017).  This allows for the data to be easily retrievable by the processor and for the processor to control the instrument according to the output information that is best for the instrument (para 0017).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Messerly to include the storage medium in which threshold data and identification information is stored in order to properly execute the functions at the desired outputs.

Allowable Subject Matter
15.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
16.	Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to resolve any outstanding 35 U.S.C. 112(b) rejections.
17.	The following is a statement of reasons for the indication of allowable subject matter:
18.	Regarding claim 2, the prior art of record does not explicitly teach the energy control device of claim 1 further comprising, “wherein the processor is configured to detect a gradual increase start time at which the electrical characteristic value starts a gradual increase, the processor is configured to calculate an increase amount of the electric characteristic value from the gradual increase start time, and the processor is configured to reset to zero the integrated value of the difference value from the gradual decrease start time, in a case in which, before the integrated value from the gradual decrease start time becomes greater than the predetermined threshold, the gradual increase start time was detected and the increase amount of the electric characteristic value from the gradual increase start time become greater than a predetermined increase amount”.
19.	Claim 3 would be allowable due to is dependency on Claim 2.

Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/258,045 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art could reasonably interchange the calculation with the electric characteristic value from an integrated value as defined in the present application to a time rate of change of the reference application, as these are both parameters processors regularly monitor in the art.
22.	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794